Opinión concurrente del
Juez Asociado Sr. Negrón Fernández.
Las circunstancias presentes en este caso me llevan a con-currir con el resultado. Deseo, sin embargo, reservarme *793juicio sobre la aplicabilidad de la doctrina del caso de Pueblo v. Reyes, 76 D.P.R. 296, citado en la opinión del Tribunal, a un caso en que las circunstancias demuestren lesión de dere-chos fundamentales de un acusado si, luego de haber éste optado por la transcripción de la evidencia — uno de los me-dios alternativos autorizados en primera instancia por la ley-para perfeccionar la apelación— no puede aquella obtenerse por el fallecimiento del taquígrafo que actuó en el juicio, y se ve obligado el acusado a recurrir al medio que para tal eventualidad impone la ley — y que entonces resulta ' suple-torio — de la exposición del caso.
No me parece que la concesión de un nuevo juicio en tales casos deba estar limitada a las causas, y al trámite, fijados en el estatuto, porque el derecho al nuevo juicio no surge en-tonces del permiso de la ley, sino del imperativo de la justicia. El derecho de apelación, si bien estatutario, debe ser prote-gido por el Estado — una vez se reconoce — para que sea eficaz, y en ese sentido su eficacia significa una oportunidad real para perfeccionar la apelación en forma adecuada; y un suceso fuera de su control, que le sitúe en desventaja, podría, en efecto, operar como negación del derecho, que el Estado le reconoce, de obtener una revisión adecuada de la sentencia con que el mismo Estado le priva de su libertad.